          Case 4:20-cv-00357-JM Document 6 Filed 05/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JELANI BOYD,                                                                       PLAINTIFF
#661083

v.                                  4:20CV00357-JM-JTK

ERIC HIGGINS, et al.                                                           DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 20th day of May, 2020.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
